Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 3, 2020

                                       No. 04-19-00844-CV

                                  IN THE INTEREST OF C.C.,

                   From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-18-53
                      The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
        Appellant Father L.C. appeals the trial court’s termination of his parental rights. On
March 2, 2020, appellant’s court-appointed attorney filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there are no meritorious issues
to raise on appeal. We have held that in parental termination appeals, a procedure akin to Anders
is necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill his ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights and holding right to counsel in parental termination cases includes the
filing of a petition for review).

        Appellant’s appointed attorney in his brief states in a “special certificate of counsel” that
he “has served a copy of this brief upon Appellant Father [L.C.] in accordance with Tex. R. App.
P. 6.5. Further, Appellant has been notified of his right to object in writing as well as through this
motion.” This “special certificate of counsel” is not sufficient to meet all the requirements of
Anders and Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). See In re A.L.H., No. 04-18-
00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018, no pet.); In re
R.R., 2003 WL 21157944, at *4.

       In accordance with Anders and Kelly, appellant’s appointed attorney must also show that
he informed his client of “his right to file a pro se response and of his right to review the record
preparatory to filing that response.” Kelly, 436 S.W.3d at 319. Further, appointed counsel must
“take concrete measures to initiate and facilitate the process of actuating his client’s right to
review the appellate record, if that is what his client wishes.” Id. Appointed counsel “must also
notify his client that, should he wish to exercise his right to review the appellate record in
preparing to file a response to the Anders brief, he should immediately file a motion for pro se
access to the appellate record with the applicable court of appeals.” Id. Appointed counsel
“should include in his letter to the appellant a form motion for this purpose, lacking only the
appellant’s signature and the date, and inform the appellant that, in order to effectuate his right to
review the appellate record pro se, should he choose to invoke it, he must sign and date the
motion and send it on to the court of appeals within ten days of the date of the letter from
appellate counsel.” Id. at 320. “Counsel should make sure to supply the appellant with the
mailing address for the relevant court of appeals.” Id. “At the same time, appointed counsel
should notify the court of appeals, in writing, that he has (1) informed the appellant of the motion
to withdraw and attendant Anders brief, (2) provided the appellant with the requisite copies while
notifying him of his various pro se rights, and (3) supplied him with a form motion for pro se
access to the appellate record (and the mailing address for the court of appeals), to be filed within
ten days, so that he may timely effectuate that right, if he so chooses.” Id.

        We therefore ORDER appellant appointed counsel, Gary A. Hall, to provide written
proof to this court on or before March 9, 2020 that he has complied with the Anders procedures
set out above.

        Further, in reviewing the Anders brief filed by appellant’s appointed counsel, we note
that appointed counsel refers to his client by his full name on pages 21 and 22 of appellant’s
brief. To protect the identity of the minor child, we ORDER appellant’s appointed counsel to file
on or before March 13, 2020 an amended Anders brief that redacts appellant’s full name.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court